DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-9 and 16-20, in the reply filed on December 10, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 10, 2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statements (IDSs), submitted July 30, 2019 and September 4, 2019, have been received and considered by the Examiner. 
Claim Objections
Claim 2 is objected to because of the following informalities:  claim 2 in line 2 recites “first cutouts (42)”.  The claim should recite “first cutouts (46)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 in lines 4-5 recites “cohesively connected to the respective cell controller of each of the electrical energy storage cells”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Houchin-Miller et al. (US 2013/0207617).
Regarding claim 1, Houchin-Miller et al. teaches an electrical energy store (battery module 22) comprising a control unit (batter management system) and a plurality of electrical energy storage cells (electrochemical cells 24), each of the electrical energy storage cells comprising a cell controller (cell supervisory controllers 32), characterized in that the control unit comprises a printed circuit board (trace board 34), which is cohesively connected to the respective cell controller of each of the electrical energy storage cells (para. [0032]).
Regarding claim 5, Houchin-Miller et al. teaches an electrical store characterized in that the printed circuit board is connected to each of the electrical energy storage cells in a positively locking manner (para. [0032]).  
Regarding claim 9, Houchin-Miller et al. teaches a vehicle comprising at least one electrical energy store according to claim 1 (para. [0023]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3, 4, 16, 17, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Houchin-Miller et al. as applied to claim 1 above, and further in view of Kunimitsu et al. (US 2012/0161677).
Regarding claim 2, Houchin-Miller et al. is silent regarding an electrical energy store characterized in that the printed circuit board comprises conductor tracks.  Kunimitsu et al. teaches that it is known in the art for an electrical energy store characterized in that the printed circuit board (FPC board 50a) and conductor tracks 52 (para. [0079]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical energy store of Houchin-Miller et al. by incorporating conductor tracks into the printed circuit 
Modified Houchin-Miller et al. is silent regarding an electrical energy store characterized in that the printed circuit board comprises first cutouts, wherein a respective conductor track is cohesively connected to a respective contact pad of the respective cell controller through a first cutout.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the printed circuit board of modified Houchin-Miller et al. to comprise first cutouts, wherein a respective conductor track is cohesively connected to a respective contact pad of the respective cell controller through a first cutout when doing so permits improved control of the plurality of electrical energy storage cells and when doing so permits welding of the various parts of the control unit and the electrical energy store.
Regarding claim 3, Houchin-Miller et al. is silent regarding an electrical energy store characterized in that the printed circuit board comprises a controller circuit, which is connected to the cell controllers by the conductor tracks and the contact pads.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical energy store of Houchin-Miller et al. such that the printed circuit board comprises a controller circuit, which is connected to the cell controllers by the conductor tracks and the contact pads when doing so permits control of each of the individual cells within the energy store by the printed circuit board.  
Regarding claim 4, Houchin-Miller et al. is silent regarding an electrical energy store characterized in that the control unit comprises a housing part, wherein the In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Regarding claim 16, Houchin-Miller et al. is silent regarding an electrical energy store characterized in that the printed circuit board comprises conductor tracks.  Kunimitsu et al. teaches that it is known in the art for an electrical energy store characterized in that the printed circuit board (FPC board 50a) and conductor tracks 52 (para. [0079]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical energy store of Houchin-Miller et al. by incorporating conductor tracks into the printed circuit board as taught by Kunimitsu et al. to permit voltage detection (Kunimitsu et al., para. [0147]) within the electrical energy store.  
Modified Houchin-Miller et al. is silent regarding an electrical energy store characterized in that the printed circuit board comprises first cutouts, wherein a respective conductor track is cohesively connected by welding to a respective contact pad of the respective cell controller through a first cutout.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Regarding claim 17, Houchin-Miller et al. is silent regarding an electrical energy store characterized in that the printed circuit board comprises conductor tracks.  Kunimitsu et al. teaches that it is known in the art for an electrical energy store characterized in that the printed circuit board (FPC board 50a) and conductor tracks 52 (para. [0079]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical energy store of Houchin-Miller et al. by incorporating conductor tracks into the printed circuit board as taught by Kunimitsu et al. to permit voltage detection (Kunimitsu et al., para. [0147]) within the electrical energy store.  
Modified Houchin-Miller et al. is silent regarding an electrical energy store characterized in that the printed circuit board comprises first cutouts, wherein a respective conductor track is cohesively connected by laser welding to a respective contact pad of the respective cell controller through a first cutout.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the printed circuit board of modified Houchin-Miller et al. to comprise first cutouts, wherein a respective conductor track is cohesively connected by laser welding to a respective contact pad of the respective cell controller through a first 
Regarding claim 18, Houchin-Miller et al. is silent regarding an electrical energy store characterized in that the control unit comprises a housing part, wherein the housing part comprises third cutouts, wherein the third cutouts respectively cover the first cutouts, wherein the third cutouts are closed by a transparent film.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical energy store of Houchin-Miller et al. wherein the control unit comprises a housing part, wherein the housing part comprises third cutouts, wherein the third cutouts respectively cover the first cutouts, wherein the third cutouts are closed by a transparent film when doing so permits laser welding of the various parts of the control unit and the electrical energy store.  
Regarding claim 19, Houchin-Miller et al. is silent regarding an electrical energy store characterized in that the control unit comprises a housing part, wherein the housing part comprises third cutouts, wherein the third cutouts respectively cover the first cutouts, wherein the third cutouts are closed by a transparent film.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical energy store of Houchin-Miller et al. wherein the control unit comprises a housing part, wherein the housing part comprises third cutouts, wherein the third cutouts respectively cover the first cutouts, wherein the third cutouts are closed by a transparent film when doing so permits laser welding of the various parts of the control unit and the electrical energy store.  

Claims 6, 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Houchin-Miller et al. (US 2013/0207617).
Regarding claim 6, Houchin-Miller et al. is silent regarding an electrical energy store characterized in that each of the electrical energy storage cells comprises at least one projection, which is led in each case through a respective second cutout in the printed circuit board.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical energy store of Houchin-Miller et al. such that each of the electrical energy storage cells comprises at least one projection, which is led in each case through a respective second cutout in the printed circuit board when doing so permits welding of the various parts of the control unit and the electrical energy store.
Regarding claim 7, Houchin-Miller et al. is silent regarding an electrical energy store characterized in that the control unit comprises a housing part, wherein the housing part comprises third cutouts, wherein the third cutouts respectively cover the first cutouts.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical energy store of Houchin-Miller et al. such that the control unit comprises a housing part, wherein the housing part comprises third cutouts, wherein the third cutouts respectively cover the first cutouts when doing so permits welding of the various parts of the control unit and the electrical energy store.
Regarding claim 20, Houchin-Miller et al. is silent regarding an electrical energy store characterized in that each of the electrical energy storage cells comprises at least .  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Houchin-Miller et al. as applied to claim 1 above, and further in view of Garstein et al. (US 6,074,775).
Regarding claim 8, Houchin-Miller et al. is silent regarding an electrical energy store characterized in that each of the electrical energy storage cells comprising a discharge device, which is configured to be driven by the respective cell controller.  However, Garstein et al. teaches that it is known in the art for an electrical energy store characterized in that each of the electrical energy storage cells comprising a discharge device (discharge sub-controller), which is configured to be driven by the respective cell controller (col. 23, lines 26-31).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical energy store of Houchin-Miller et al. by incorporating a discharge device into each of the electrical energy storage cells which are configured to be driven by the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724